Fish, C. J.
1. "Where a case which did not involve the mere exercise of the discretion of the judge in the grant or refusal of a temporary injunction, but was by consent on its final trial submitted to the judge to pass upon all questions of law and fact, an exception to his judgment in these words: 'to which judgment of the court defendant then and there excepted and now excepts, and assigns the same as error,’ is too indefinite to present any question for consideration by this court or to furnish ground for reversing the judgment.” Wade v. Watson, 133 Ga. 608 (2), 614 (66 S. E. 922).
2. In the present case the only assignment of error in the bill of exceptions is in the following language: “Said cause was tried without the intervention of a jury, and after evidence had been introduced by both sides and argument of counsel the court rendered a judgment and decree in the premises, to which judgment and decree defendant then excepted, now excepts, and assigns the same as error.” Held, that, under the ruling quoted in the preceding headnote, the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur.